Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant’s claim for priority to provisional application 62/857,330, filed on 06/05/2019.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 09/25/2019, 12/21/2020, and 03/30/2021 was filed.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 310, 320 in Figure 3; 410, 420, 430, 440, 450 in Figure 4; 510 in Figure 5; 800 in Figure 8A, 801 in Figure 8B; 1120, 1100, 1130 in Figure 11; 1205 in Figure 12.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only 

The drawings are objected to because Figure 12 details at the top of the page “Fig 3”.  As the Figure is labelled as “Figure 12”, the reference to “Fig 3” should be removed. Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because of the following informalities: [0006], [0007], and [0009] detail “to a first a first likelihood of a first occurrence” which should be “to a first likelihood of a first occurrence”.  
Appropriate correction is required.

Claim Objections
Claims 1, 9, and 17 are objected to because of the following informalities:  
Claim 1, Line 4 details “applying a first weight to a first a first likelihood of a first occurrence of a first activity”. Which should read “applying a first weight to a first likelihood of a first occurrence of a first activity”. 
Claim 9, Line 7 details “applying a first weight to a first a first likelihood of a first occurrence” which should read “applying a first weight to a first likelihood of a first occurrence”.
Claim 17, Line 4 details “applying a first weight to a first a first likelihood of a first occurrence” which should read “applying a first weight to a first likelihood of a first occurrence”.
Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:



Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., law of nature, a natural phenomenon, or an abstract idea) without significantly more.
	Claim 1 recites “A method for calibrating a user activity model used by a mobile device (This limitation pertains to a mathematical calculation. Calibrating a model is considered to be a mathematical calculation, therefor this is considered to be an abstract idea), the method comprising: receiving sensor data from a sensor of the mobile device (This limitation is considered to be mere data gathering. Receiving sensor data from a sensor without providing details to how the sensor acquires the data is considered to be mere data gathering. Mere data gathering does not integrate into a practical application. This is well known in the art as detailed by Pennanen (US20150326709) and Chowdhary (US20160253594)); applying a first weight to a first a first likelihood of a first occurrence of a first activity (This limitation pertains to a mathematical calculation. Applying weights to likelihood is considered a mathematical calculation, therefor this is considered to be an abstract idea), wherein the first likelihood is determined by a first estimator of the user activity model by applying preconfigured criteria to the sensor data (This limitation pertains to a mathematical calculation. A likelihood that is determined from an estimator of a model is considered to be a mathematical calculation, therefor this is considered to be an abstract idea); and performing an action based on a determination of the first occurrence of the first activity (This limitation is considered to be an insignificant extra-solution activity. Performing an action without detailing the means of how the action is to be performed is considered to be an insignificant extra-solution activity. Insignificant extra-solution activity does not integrate into a practical application. This is well known in the art as detailed by Pennanen (US20150326709) and Chowdhary (US20160253594)), the determination being based on the first weight and the first likelihood of the first occurrence of the first activity (This limitation pertains to a mental process. Determining by use of a weight and likelihood is considered to be a mental process that can be performed in the human mind or with pen and paper, therefor this is considered to be an abstract idea).”
Under the Step 1 of the eligibility analysis, we determine whether the claims are to a statutory category by considering whether the claims subject matter falls within the four statutory categories of patentable subject matter identified by 35 U.S.C. 101: Process, machine, manufacture, or composition of matter. The above claim and all claims dependent upon it are considered to be in a statutory category (process). Claim 9 differs from Claim 1 in that Claim 9 is considered to be a statutory category (machine).
Under the Step 2A, Prong One, we consider whether the claim recites a judicial exception (abstract idea). In the above claim, the limitations are towards calibrating a model, applying weights, determining likelihood (probability) based on a model, and determination of occurrence of activity based on weight and likelihood which constitute abstract ideas, because, under a broadest reasonable interpretation, it recites limitations that fall into/recite an abstract idea exception. Specifically under the 2019 Revised Patent Subject Matter Eligibility Guidance, it falls into the grouping of subject matter when recited as such in a claim limitation, that covers mathematical concepts (mathematical relationships, mathematical formulas or equations, mathematical concept grouping and mental processing group, as detailed above.
Similar limitations comprise the abstract ideas of dependent claims 2-8, 10-16, and 18-20.
Next, under the Step 2A, Prong Two, we consider whether the claim that recites a judicial exception is integrated into a practical application.
In this step, we evaluate whether the claim recites additional elements that integrate the exception into a practical application of that exception.
The above claim comprises the additional element of “receiving sensor data from a sensor of the mobile device” is considered to be an insignificant extra-solution activity of merely data gathering since it is just providing the receiving of sensor data and not the means for generation of the sensor data. Merely data gathering does not integrate into the judicial exception into a practical application. The additional limitation “performing an action based on a determination of the first occurrence of the first activity “ is considered to be an insignificant extra-solution activity as it is simply applying a non-detailed action based on the abstract idea without providing details of the action to be performed. Insignificant extra-solution activities do not integrate the judicial exception into a practical application. Both of these limitations are well known in the art, as detailed by Pennanen (US20150326709) and Chowdhary (US20160253594). In conclusion, the claim limitations do not integrate the judicial exception into a practical application. Therefore, the claims are directed to a judicial exception and require further analysis under the Step 2B.

The claim, therefor, is not patent eligible. As Claim 9 and 17 detail the same limitations, Claim 9 and 17 are also not patent eligible.
With regards to the dependent claims, claims 2-8, 10-16, and 18-20 provide additional features/steps which are part of the calibration method of claim 1, so these limitations should be considered part of an expanded abstract idea of the independent claim. Dependent claims 2-8, 10-16, and 18-20 when analyzed as a whole are held to be patent ineligible under 35 U.S.C. 101 because the additional recited limitations fail to establish that the claims are not directed to an abstract idea, as detailed below: there is no additional elements in the dependent claims that adds a meaningful limitation to the abstract idea to make the claim significantly more than the judicial exception (abstract idea) or integrate it into a practical application. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-5, 7-13, and 15-20 rejected under 35 U.S.C. 102(a)(1) as being anticipated by Pennanen (US20150326709; As disclosed in IDS Dated 03/30/2021, US Patent/Publication Document #1).
	In regards to Claim 1, Pennanen teaches “A method for calibrating a user activity model used by a mobile device (analysis logic module using sensor data of user activities to perform corrections of the activities – [0048]), the method comprising: receiving sensor data from a sensor of the mobile device (system for tracking/recording movements of mobile device with movement sensors, mobile device communicates sensor signals to system where the sensor signals indicate motion associated with activity of the mobile device by the user – [0027]; sensor data relating to activities including walking, running, jogging, cycling, rowing – [0031]); applying a first weight to a first a first likelihood of a first occurrence of a first activity (classification algorithms use sensor signals with the output of the classification algorithm are estimated probabilities of different activities – [0012]; analysis logic module weigh the classified sensor data to take into consideration user specific features, data have weighting dependent on user specific element based on usage history – [0047]), wherein the first likelihood is determined by a first estimator of the user activity model by applying preconfigured criteria to the sensor data (analysis logic module weigh the sensor data taking into consideration user specific features, with weighted element consisting of average data from all users and user specific element from certain user based on the usage history – [0047]); and performing an action based on a determination of the first occurrence of the first activity, the determination being based on the first weight and the first likelihood of the first occurrence of the first activity (summary of activities is displayed on GUI of mobile device – [0036]; analysis logic module creates a time line, and displays the time line, receives proposals for correcting user activities – [0048]).”

	In regards to Claim 2, Pennanen discloses the claimed invention as detailed above and Pennanen further teaches “the first activity is activity of a user of the mobile device (mobile communication device with plurality of sensors, sensor data relating to activities including walking, running, jogging, cycling, rowing – [0031]).”

	In regards to Claim 3, Pennanen discloses the claimed invention as detailed above and Pennanen further teaches “facilitating an assessment of physical characteristics of the user of the mobile device (system for tracking/recording movements of mobile device with movement sensors, sensor signals indicate motion associated with activity of the mobile device by the user – [0027]; sensor data relating to activities including walking, running, jogging, cycling, rowing – [0031]; demographic classification segmenting users based on gender, age, place of living, as sensor data vary from person to person – [0047]); and selecting the first weight is based on the assessment of the physical characteristics of the user (analysis logic module weigh the classified sensor data to take into consideration user specific features, data have weighting dependent on user specific element based on usage history – [0047]).”

	In regards to Claim 4, Pennanen discloses the claimed invention as detailed above and Pennanen further teaches “the selecting the first weight comprises selecting the first weight to improve, for the user of the mobile device, an accuracy of the first likelihood of the first (step 206f represents transfer of positive/negative feedback of the user on the summary of activities, step 206g represents implementation of the feedback by modifying parameters and/or selecting training data for the machine learning algorithms for providing a more accurate summary of activities – [0036]).”

	In regards to Claim 5, Pennanen discloses the claimed invention as detailed above and Pennanen further teaches “the selecting the first weight is further based on training data for the first activity (step 206g represents implementation of the feedback by modifying parameters and/or selecting training data for the machine learning algorithms for providing a more accurate summary of activities – [0036]).”

	In regards to Claim 7, Pennanen discloses the claimed invention as detailed above and Pennanen further teaches “the applying the first weight to the first likelihood comprises modifying the first likelihood (step 206g implements feedback by modifying parameters to provide more accurate summary of activities – [0036]).”

	In regards to Claim 8, Pennanen discloses the claimed invention as detailed above and Pennanen further teaches “the receiving the sensor data comprises, receiving data from at least one of, an accelerometer, a magnetometer, or a gyroscope (sensor can be gyroscopic angular sensor, magnetometer – [0031]; acceleration data sensed by accelerometer – [0047]).”

Claim 9, Pennanen teaches “A mobile device (mobile communication device – [0031]), comprising: a sensor (with plurality of sensors – [0031]); a processor (mobile communication device includes data processor – [0013]); and a memory that stores executable instructions that, when executed by the processor, facilitate performance of operations (software products recorded on non-transitory machine-readable data storage media – [0003]), comprising: receiving sensor data from the sensor (system for tracking/recording movements of mobile device with movement sensors, mobile device communicates sensor signals to system where the sensor signals indicate motion associated with activity of the mobile device by the user – [0027]; sensor data relating to activities including walking, running, jogging, cycling, rowing – [0031]); applying a first weight to a first a first likelihood of a first occurrence of a first activity (classification algorithms use sensor signals with the output of the classification algorithm are estimated probabilities of different activities – [0012]; analysis logic module weigh the classified sensor data to take into consideration user specific features, data have weighting dependent on user specific element based on usage history – [0047]), wherein the first likelihood is determined by a first estimator of a user activity model by applying preconfigured criteria to the sensor data (analysis logic module weigh the sensor data taking into consideration user specific features, with weighted element consisting of average data from all users and user specific element from certain user based on the usage history – [0047]); and performing an action based on a determination of the first occurrence of the first activity, the determination being based on the first weight and the first likelihood of the first occurrence of the first activity (summary of activities is displayed on GUI of mobile device – [0036]; analysis logic module creates a time line, and displays the time line, receives proposals for correcting user activities – [0048]).”

	In regards to Claim 10, Pennanen discloses the claimed invention as detailed above and Pennanen further teaches “the first activity is activity of a user of the mobile device (mobile communication device with plurality of sensors, sensor data relating to activities including walking, running, jogging, cycling, rowing – [0031]).”

	In regards to Claim 11, Pennanen discloses the claimed invention as detailed above and Pennanen further teaches “facilitating an assessment of physical characteristics of the user of the mobile device (system for tracking/recording movements of mobile device with movement sensors, sensor signals indicate motion associated with activity of the mobile device by the user – [0027]; sensor data relating to activities including walking, running, jogging, cycling, rowing – [0031]; demographic classification segmenting users based on gender, age, place of living, as sensor data vary from person to person – [0047]); and selecting the first weight is based on the assessment of the physical characteristics of the user (analysis logic module weigh the classified sensor data to take into consideration user specific features, data have weighting dependent on user specific element based on usage history – [0047]).”

	In regards to Claim 12, Pennanen discloses the claimed invention as detailed above and Pennanen further teaches “the selecting the first weight comprises selecting the first weight to improve, for the user of the mobile device, an accuracy of the first likelihood of the first (step 206f represents transfer of positive/negative feedback of the user on the summary of activities, step 206g represents implementation of the feedback by modifying parameters and/or selecting training data for the machine learning algorithms for providing a more accurate summary of activities – [0036]).”

	In regards to Claim 13, Pennanen discloses the claimed invention as detailed above and Pennanen further teaches “the selecting the first weight is further based on training data for the first activity (step 206g represents implementation of the feedback by modifying parameters and/or selecting training data for the machine learning algorithms for providing a more accurate summary of activities – [0036]).”

	In regards to Claim 15, Pennanen discloses the claimed invention as detailed above and Pennanen further teaches “the applying the first weight to the first likelihood comprises modifying the first likelihood (step 206g implements feedback by modifying parameters to provide more accurate summary of activities – [0036]).”

	In regards to Claim 16, Pennanen discloses the claimed invention as detailed above and Pennanen further teaches “the sensor comprises one or more of: an accelerometer, a magnetometer, or a gyroscope (sensor can be gyroscopic angular sensor, magnetometer – [0031]; acceleration data sensed by accelerometer – [0047]).”

Claim 17, Pennanen teaches “A computer-readable recording medium having program instructions that can be executed by various computer components to perform operations (software products recorded on non-transitory machine-readable data storage media – [0003]) comprising: receiving sensor data from a sensor of a mobile device (system for tracking/recording movements of mobile device with movement sensors, mobile device communicates sensor signals to system where the sensor signals indicate motion associated with activity of the mobile device by the user – [0027]; sensor data relating to activities including walking, running, jogging, cycling, rowing – [0031]); applying a first weight to a first a first likelihood of a first occurrence of a first activity (classification algorithms use sensor signals with the output of the classification algorithm are estimated probabilities of different activities – [0012]; analysis logic module weigh the classified sensor data to take into consideration user specific features, data have weighting dependent on user specific element based on usage history – [0047]), wherein the first likelihood is determined by a first estimator of a user activity model by applying preconfigured criteria to the sensor data (analysis logic module weigh the sensor data taking into consideration user specific features, with weighted element consisting of average data from all users and user specific element from certain user based on the usage history – [0047]); and performing an action based on a determination of the first occurrence of the first activity, the determination being based on the first weight and the first likelihood of the first occurrence of the first activity (summary of activities is displayed on GUI of mobile device – [0036]; analysis logic module creates a time line, and displays the time line, receives proposals for correcting user activities – [0048]).”

Claim 18, Pennanen discloses the claimed invention as detailed above and Pennanen further teaches “the operations further comprise: facilitating an assessment of physical characteristics of a user of the mobile device (system for tracking/recording movements of mobile device with movement sensors, sensor signals indicate motion associated with activity of the mobile device by the user – [0027]; sensor data relating to activities including walking, running, jogging, cycling, rowing – [0031]; demographic classification segmenting users based on gender, age, place of living, as sensor data vary from person to person – [0047]); and selecting the first weight is based on the assessment of the physical characteristics of the user (analysis logic module weigh the classified sensor data to take into consideration user specific features, data have weighting dependent on user specific element based on usage history – [0047]), wherein the first activity is activity of the user (mobile communication device with plurality of sensors, sensor data relating to activities including walking, running, jogging, cycling, rowing – [0031]).”

	In regards to Claim 19, Pennanen discloses the claimed invention as detailed above and Pennanen further teaches “the selecting the first weight comprises selecting the first weight to improve, for the user of the mobile device, an accuracy of the first likelihood of the first occurrence of the first activity (step 206f represents transfer of positive/negative feedback of the user on the summary of activities, step 206g represents implementation of the feedback by modifying parameters and/or selecting training data for the machine learning algorithms for providing a more accurate summary of activities – [0036]).”

Claim 20, Pennanen discloses the claimed invention as detailed above and Pennanen further teaches “the selecting the first weight is further based on training data for the first activity (step 206g represents implementation of the feedback by modifying parameters and/or selecting training data for the machine learning algorithms for providing a more accurate summary of activities – [0036]).”

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Pennanen in view of Chowdhary (US20160253594).
	In regards to Claim 6,  Pennanen discloses the claimed invention as detailed above except for “the determining of the first occurrence of the first activity comprises comparing the first likelihood of the first occurrence of the first activity to a second likelihood of a second occurrence of a second activity.”
Chowdhary teaches “the determining of the first occurrence of the first activity comprises comparing the first likelihood of the first occurrence of the first activity to a second likelihood of a second occurrence of a second activity (probability of walking is the highest compared to the probability of all the other motion activities, leads to correct classification – [0051]).”
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Pennanen to incorporate the teaching of Chowdhary to perform a comparison of the probabilities of activities for the correct classification of activities. Doing so would improve the determination and identification of activities of a user by a mobile electronic device.

	In regards to Claim 14, Pennanen discloses the claimed invention as detailed above except for “the determining of the first occurrence of the first activity comprises comparing the first likelihood of the first occurrence of the first activity to a second likelihood of a second occurrence of a second activity.”
Chowdhary teaches “the determining of the first occurrence of the first activity comprises comparing the first likelihood of the first occurrence of the first activity to a second likelihood of a second occurrence of a second activity (probability of walking is the highest compared to the probability of all the other motion activities, leads to correct classification – [0051]).”
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Pennanen to incorporate the teaching of Chowdhary to perform a comparison of the probabilities of activities for the correct classification of activities. Doing so would improve the determination and identification of activities of a user by a mobile electronic device.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YOSSEF KORANG-BEHESHTI whose telephone number is (571)272-3291. The examiner can normally be reached Monday - Friday 10:00 am - 6:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Meier can be reached on (571) 272-2149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TARUN SINHA/Primary Examiner, Art Unit 2863